Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/25/2020 has been considered by the examiner.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.


Such claim limitation(s) is/are: means for determining, means for concurrently, a reinitializing module,  a relocating module, means for pre-relocating, means for relocating and means for reinitializing as in SPEC (paragraphs 18, 33-34, 47 and 57) in claims 16, 25-32 and 33. Claim 17 and 34’s “processing device…configured to” are also considered as 112f interpretation. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 8 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable in view of Zhang et al. (US 2019/0234746 A1).

Regarding claim 1, Zhang teaches a method of relocation and reinitialization of a robotic device, comprising: determining a first pose of the robotic device in an environment (see Zhang paragraphs “0002-0003” and “0014-0022” “when a new user uses a mobile device to shoot a scene and view an augmented reality effect, the user often moves and rotates the mobile device casually. Therefore, strong rotation and fast motion are very common. However, even the most advanced SLAM system can hardly handle such complex situations.” And “A method for simultaneous localization and mapping, includes steps of: 1) a foreground thread processing a video stream in real time, and extracting a feature 
determining whether tracking of the robotic device is lost (see Zhang paragraphs “0002-0003” and “0014-0022” regarding when the tracking is poor [i.e. lost] it will start simultaneously relocating the mobile device if it successful relocated the mobile device “which illustrates the second pose” it will performing a global homography matrix tracking using a key frame that is relocated “which illustrates the third pose” “A method for simultaneous localization and mapping, includes steps of: 1) a foreground thread processing a video stream in real time, and extracting a feature point for any current frame Ii; 2) tracking a set of global homography matrices Hi G; 3) using a global homography matrix and a specific plane homography matrix to track a three-dimensional point so as to obtain a set of 3D-2D correspondences required by a camera attitude estimation; and 4) evaluating quality of the tracking according to a number of the tracked feature points and classifying the quality into good, medium and poor; 4.1) when the 
and concurrently relocating a second pose of the robotic device and reinitializing a third pose of the robotic device in response to failing to determine the first pose of the robotic device in the environment and determining that tracking of the robotic device is lost (see Zhang paragraphs “0002-0003” and “0014-0022” regarding when the tracking is poor [i.e. lost] it will start simultaneously relocating the mobile device if it successful relocated the mobile device “which illustrates the second pose” it will performing a global homography matrix tracking using a key frame that is relocated “which illustrates the third pose” “A method for simultaneous localization and mapping, includes steps of: 1) a foreground thread processing a video stream in real time, and extracting a feature point for any current frame Ii; 2) tracking a set of global homography matrices Hi G; 3) using a global homography matrix and a specific plane homography matrix to track a three-dimensional point so as to obtain a set of 3D-2D correspondences required by a camera attitude estimation; and 4) evaluating quality of the tracking according to a number of the tracked feature points and classifying the quality into good, medium and poor; 4.1) when the quality of the tracking is good, performing extension and optimization of a local map, and then determining whether to select a new key frame; 4.2) when the quality of the tracking is medium, estimating a set of local homography matrices Hk→i L, and re-
But Zhang fails to explicitly teach reinitializing a third pose of the robotic device in response to failing to determine the first pose of the robotic device in the environment however it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the method for simultaneous localization and mapping of Zhang to simply relocate the mobile device once the relocating is successful, performing a global homography matrix tracking using a key frame that is relocated which illustrates reinitializing a third pose after successfully relocating the mobile device in order to show a global homography matrix.

Regarding claim 8, Zhang teaches a robotic device, comprising: a memory; a sensor; and a processor communicatively connected to the memory and the sensor, and configured with processor-executable instructions to: determine a first pose of the robotic device in an environment (see Zhang paragraphs “0002-0003”, “0014-0022” and “0070-0072” “when a new user uses a mobile device to shoot a scene and view an augmented reality effect, the user often moves and rotates the mobile device casually. Therefore, strong rotation and fast motion are very common. However, even the most advanced SLAM system can hardly handle such complex situations.” And “A method for simultaneous localization and mapping, includes steps of: 1) a foreground thread processing a video stream in real time, and extracting a feature point for any current frame Ii; 2) tracking a set of global homography matrices Hi G; 3) using a global homography matrix and a specific plane 
determine whether tracking of the robotic device is lost (see Zhang paragraphs “0002-0003” and “0014-0022” regarding when the tracking is poor [i.e. lost] it will start simultaneously relocating the mobile device if it successful relocated the mobile device “which illustrates the second pose” it will performing a global homography matrix tracking using a key frame that is relocated “which illustrates the third pose” “A method for simultaneous localization and mapping, includes steps of: 1) a foreground thread processing a video stream in real time, and extracting a feature point for any current frame Ii; 2) tracking a set of global homography matrices Hi G; 3) using a global homography matrix and a specific plane homography matrix to track a three-dimensional point so as to obtain a set of 3D-2D correspondences required by a camera attitude estimation; and 4) evaluating quality of the tracking according to a number of the tracked feature points and classifying the quality into good, medium and poor; 4.1) when the quality of the tracking is good, performing extension and optimization of a local map, and then determining whether to select a new key frame; 4.2) when the quality of the tracking 
concurrently relocate a second pose of the robotic device and reinitialize a third pose of the robotic device in response to failing to determine the first pose of the robotic device in the environment and determining that tracking of the robotic device is lost (see Zhang paragraphs “0002-0003” and “0014-0022” regarding when the tracking is poor [i.e. lost] it will start simultaneously relocating the mobile device if it successful relocated the mobile device “which illustrates the second pose” it will performing a global homography matrix tracking using a key frame that is relocated “which illustrates the third pose” “A method for simultaneous localization and mapping, includes steps of: 1) a foreground thread processing a video stream in real time, and extracting a feature point for any current frame Ii; 2) tracking a set of global homography matrices Hi G; 3) using a global homography matrix and a specific plane homography matrix to track a three-dimensional point so as to obtain a set of 3D-2D correspondences required by a camera attitude estimation; and 4) evaluating quality of the tracking according to a number of the tracked feature points and classifying the quality into good, medium and poor; 4.1) when the quality of the tracking is good, performing extension and optimization of a local map, and then determining whether to select a new key frame; 4.2) when the quality of the tracking is medium, estimating a set of local homography matrices Hk→i L, and re-matching a feature that has failed to be tracked; and 4.3) when the quality of the tracking is poor, triggering a relocating program, and once the relocating is successful, performing a 
But Zhang fails to explicitly teach reinitializing a third pose of the robotic device in response to failing to determine the first pose of the robotic device in the environment however it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the method for simultaneous localization and mapping of Zhang to simply relocate the mobile device once the relocating is successful, performing a global homography matrix tracking using a key frame that is relocated which illustrates reinitializing a third pose after successfully relocating the mobile device in order to show a global homography matrix.

Regarding claim 16, Zhang teaches a robotic device, comprising: means for determining a first pose of the robotic device in an environment (see Zhang paragraphs “0002-0003” and “0014-0022” “when a new user uses a mobile device to shoot a scene and view an augmented reality effect, the user often moves and rotates the mobile device casually. Therefore, strong rotation and fast motion are very common. However, even the most advanced SLAM system can hardly handle such complex situations.” And “A method for simultaneous localization and mapping, includes steps of: 1) a foreground thread processing a video stream in real time, and extracting a feature point for any current frame Ii; 2) tracking a set of global homography matrices Hi G; 3) using a global homography matrix and a specific plane homography matrix to track a three-dimensional point so as to obtain a set of 3D-2D correspondences required by a camera attitude estimation; and 4) evaluating quality of the tracking according to a number of the tracked feature points and classifying the quality into good, medium and poor; 4.1) when the 
means for determining whether tracking of the robotic device is lost (see Zhang paragraphs “0002-0003” and “0014-0022” regarding when the tracking is poor [i.e. lost] it will start simultaneously relocating the mobile device if it successful relocated the mobile device “which illustrates the second pose” it will performing a global homography matrix tracking using a key frame that is relocated “which illustrates the third pose” “A method for simultaneous localization and mapping, includes steps of: 1) a foreground thread processing a video stream in real time, and extracting a feature point for any current frame Ii; 2) tracking a set of global homography matrices Hi G; 3) using a global homography matrix and a specific plane homography matrix to track a three-dimensional point so as to obtain a set of 3D-2D correspondences required by a camera attitude estimation; and 4) evaluating quality of the tracking according to a number of the tracked feature points and classifying the quality into good, medium and poor; 4.1) when the quality of the tracking is good, performing extension and optimization of a local map, and then determining whether to select a new key frame; 4.2) when the quality of the tracking is medium, estimating a set of local homography matrices Hk→i L, and re-matching a feature that has failed to be tracked; and 4.3) when the quality of the tracking is poor, triggering a relocating program, and once the relocating is successful, 
means for concurrently relocating a second pose of the robotic device and reinitializing a third pose of the robotic device in response to failing to determine the first pose of the robotic device in the environment and determining that tracking of the robotic device is lost (see Zhang paragraphs “0002-0003” and “0014-0022” regarding when the tracking is poor [i.e. lost] it will start simultaneously relocating the mobile device if it successful relocated the mobile device “which illustrates the second pose” it will performing a global homography matrix tracking using a key frame that is relocated “which illustrates the third pose” “A method for simultaneous localization and mapping, includes steps of: 1) a foreground thread processing a video stream in real time, and extracting a feature point for any current frame Ii; 2) tracking a set of global homography matrices Hi G; 3) using a global homography matrix and a specific plane homography matrix to track a three-dimensional point so as to obtain a set of 3D-2D correspondences required by a camera attitude estimation; and 4) evaluating quality of the tracking according to a number of the tracked feature points and classifying the quality into good, medium and poor; 4.1) when the quality of the tracking is good, performing extension and optimization of a local map, and then determining whether to select a new key frame; 4.2) when the quality of the tracking is medium, estimating a set of local homography matrices Hk→i L, and re-matching a feature that has failed to be tracked; and 4.3) when the quality of the tracking is poor, triggering a relocating program, and once the relocating is successful, performing a global homography matrix tracking using a key frame that is relocated, and then performing tracking of features again, wherein in step 4.1), when it is determined to 
But Zhang fails to explicitly teach reinitializing a third pose of the robotic device in response to failing to determine the first pose of the robotic device in the environment however it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the method for simultaneous localization and mapping of Zhang to simply relocate the mobile device once the relocating is successful, performing a global homography matrix tracking using a key frame that is relocated which illustrates reinitializing a third pose after successfully relocating the mobile device in order to show a global homography matrix.

Regarding claim 17, Zhang teaches a processing device for use in a robotic device and configured to: determine a first pose of the robotic device in an environment (see Zhang paragraphs “0002-0003” and “0014-0022” “when a new user uses a mobile device to shoot a scene and view an augmented reality effect, the user often moves and rotates the mobile device casually. Therefore, strong rotation and fast motion are very common. However, even the most advanced SLAM system can hardly handle such complex situations.” And “A method for simultaneous localization and mapping, includes steps of: 1) a foreground thread processing a video stream in real time, and extracting a feature point for any current frame Ii; 2) tracking a set of global homography matrices Hi G; 3) using a global homography matrix and a specific plane homography matrix to track a three-dimensional point so as to obtain a set of 3D-2D correspondences required by a camera attitude estimation; and 4) evaluating quality of the tracking according to a number of the tracked feature points and classifying the quality into good, medium and poor; 4.1) when the quality of the tracking is good, performing extension and optimization of a local map, and then determining whether to select a new key frame; 4.2) 
determine whether tracking of the robotic device is lost (see Zhang paragraphs “0002-0003” and “0014-0022” regarding when the tracking is poor [i.e. lost] it will start simultaneously relocating the mobile device if it successful relocated the mobile device “which illustrates the second pose” it will performing a global homography matrix tracking using a key frame that is relocated “which illustrates the third pose” “A method for simultaneous localization and mapping, includes steps of: 1) a foreground thread processing a video stream in real time, and extracting a feature point for any current frame Ii; 2) tracking a set of global homography matrices Hi G; 3) using a global homography matrix and a specific plane homography matrix to track a three-dimensional point so as to obtain a set of 3D-2D correspondences required by a camera attitude estimation; and 4) evaluating quality of the tracking according to a number of the tracked feature points and classifying the quality into good, medium and poor; 4.1) when the quality of the tracking is good, performing extension and optimization of a local map, and then determining whether to select a new key frame; 4.2) when the quality of the tracking is medium, estimating a set of local homography matrices Hk→i L, and re-matching a feature that has failed to be tracked; and 4.3) when the quality of the tracking is poor, triggering a relocating program, and once the relocating is successful, performing a global homography matrix tracking using a key frame that is relocated, and then performing tracking of features again, wherein in step 4.1), when it is determined to 
concurrently relocate a second pose of the robotic device and reinitializing a third pose of the robotic device in response to failing to determine the first pose of the robotic device in the environment and determining that tracking of the robotic device is lost (see Zhang paragraphs “0002-0003” and “0014-0022” regarding when the tracking is poor [i.e. lost] it will start simultaneously relocating the mobile device if it successful relocated the mobile device “which illustrates the second pose” it will performing a global homography matrix tracking using a key frame that is relocated “which illustrates the third pose” “A method for simultaneous localization and mapping, includes steps of: 1) a foreground thread processing a video stream in real time, and extracting a feature point for any current frame Ii; 2) tracking a set of global homography matrices Hi G; 3) using a global homography matrix and a specific plane homography matrix to track a three-dimensional point so as to obtain a set of 3D-2D correspondences required by a camera attitude estimation; and 4) evaluating quality of the tracking according to a number of the tracked feature points and classifying the quality into good, medium and poor; 4.1) when the quality of the tracking is good, performing extension and optimization of a local map, and then determining whether to select a new key frame; 4.2) when the quality of the tracking is medium, estimating a set of local homography matrices Hk→i L, and re-matching a feature that has failed to be tracked; and 4.3) when the quality of the tracking is poor, triggering a relocating program, and once the relocating is successful, performing a global homography matrix tracking using a key frame that is relocated, and then performing tracking of features again, wherein in step 4.1), when it is determined to select a new key frame, the selected new key frame wakes up a background thread for global optimization”).
 reinitializing a third pose of the robotic device in response to failing to determine the first pose of the robotic device in the environment however it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the method for simultaneous localization and mapping of Zhang to simply relocate the mobile device once the relocating is successful, performing a global homography matrix tracking using a key frame that is relocated which illustrates reinitializing a third pose after successfully relocating the mobile device in order to show a global homography matrix.

Regarding claim 18, Zhang teaches a method of relocation and reinitialization of a robotic device, comprising: determining a first pose of the robotic device in an environment (see Zhang paragraphs “0002-0003” and “0014-0022” “when a new user uses a mobile device to shoot a scene and view an augmented reality effect, the user often moves and rotates the mobile device casually. Therefore, strong rotation and fast motion are very common. However, even the most advanced SLAM system can hardly handle such complex situations.” And “A method for simultaneous localization and mapping, includes steps of: 1) a foreground thread processing a video stream in real time, and extracting a feature point for any current frame Ii; 2) tracking a set of global homography matrices Hi G; 3) using a global homography matrix and a specific plane homography matrix to track a three-dimensional point so as to obtain a set of 3D-2D correspondences required by a camera attitude estimation; and 4) evaluating quality of the tracking according to a number of the tracked feature points and classifying the quality into good, medium and poor; 4.1) when the quality of the tracking is good, performing extension and optimization of a local map, and then determining whether to select a new key frame; 4.2) when the quality of the tracking is medium, estimating a set of local homography matrices Hk→i L, and re-matching a feature that has failed to be tracked; and 4.3) when 
determining whether tracking of the robotic device is lost (see Zhang paragraphs “0002-0003” and “0014-0022” regarding when the tracking is poor [i.e. lost] it will start simultaneously relocating the mobile device if it successful relocated the mobile device “which illustrates the second pose” it will performing a global homography matrix tracking using a key frame that is relocated “which illustrates the third pose” “A method for simultaneous localization and mapping, includes steps of: 1) a foreground thread processing a video stream in real time, and extracting a feature point for any current frame Ii; 2) tracking a set of global homography matrices Hi G; 3) using a global homography matrix and a specific plane homography matrix to track a three-dimensional point so as to obtain a set of 3D-2D correspondences required by a camera attitude estimation; and 4) evaluating quality of the tracking according to a number of the tracked feature points and classifying the quality into good, medium and poor; 4.1) when the quality of the tracking is good, performing extension and optimization of a local map, and then determining whether to select a new key frame; 4.2) when the quality of the tracking is medium, estimating a set of local homography matrices Hk→i L, and re-matching a feature that has failed to be tracked; and 4.3) when the quality of the tracking is poor, triggering a relocating program, and once the relocating is successful, performing a global homography matrix tracking using a key frame that is relocated, and then performing tracking of features again, wherein in step 4.1), when it is determined to select a new key frame, the selected new key frame wakes up a background thread for global optimization”),
 homography matrix “A method for simultaneous localization and mapping, includes steps of: 1) a foreground thread processing a video stream in real time, and extracting a feature point for any current frame Ii; 2) tracking a set of global homography matrices Hi G; 3) using a global homography matrix and a specific plane homography matrix to track a three-dimensional point so as to obtain a set of 3D-2D correspondences required by a camera attitude estimation; and 4) evaluating quality of the tracking according to a number of the tracked feature points and classifying the quality into good, medium and poor; 4.1) when the quality of the tracking is good, performing extension and optimization of a local map, and then determining whether to select a new key frame; 4.2) when the quality of the tracking is medium, estimating a set of local homography matrices Hk→i L, and re-matching a feature that has failed to be tracked; and 4.3) when the quality of the tracking is poor, triggering a relocating program, and once the relocating is successful, performing a global homography matrix tracking using a key frame that is relocated, and then performing tracking of features 
But Zhang fails to explicitly teach reinitializing a third pose of the robotic device in response to failing to determine the first pose of the robotic device in the environment however it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the method for simultaneous localization and mapping of Zhang to simply relocate the mobile device once the relocating is successful, performing a global homography matrix tracking using a key frame that is relocated which illustrates reinitializing a third pose after successfully relocating the mobile device in order to show a global homography matrix.

Allowable Subject Matter
Claims 25-34 are indicated as allowable subject matter.
Claims 2-7, 9-15 and 19-24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOSSAM M ABD EL LATIF whose telephone number is (571)272-5869.  The examiner can normally be reached on M-F 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/H.M.A./           Examiner, Art Unit 3665      
/ABBY Y LIN/Supervisory Patent Examiner, Art Unit 3664